EXHIBIT AUDITED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2007 ADVANCED FIBERGLASS TECHNOLOGIES, INC. CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2007 and 2006 TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm 2 Consolidated Financial Statements: Balance Sheets 3 Statements of Income 4 Statements of Stockholder’s Equity 5 Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholder of Advanced Fiberglass Technologies, Inc. We have audited the accompanying consolidated balance sheets of Advanced Fiberglass Technologies, Inc. as of December 31, 2007 and 2006, and the related consolidated statements of income, stockholder’s equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Advanced Fiberglass Technologies, Inc. as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Carver Moquist & O’Conner, LLC Bloomington, Minnesota March 20, 2 ADVANCED FIBERGLASS TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS December 31, 2007 and 2006 2007 2006 ASSETS Current assets: Cash $ 30,739 $ 14,199 Accounts receivable, net of allowance for doubtful accounts of approximately $26,000 in 2007 and $22,000 in 2006 1,152,089 764,604 Inventories, net 864,698 340,351 Other current assets 25,772 13,025 Total current assets 2,073,298 1,132,179 Property and equipment, net 4,817,856 596,508 Intangible assets: Non-compete agreement, net 139 1,806 Customer list, net 24,130 36,015 Deferred financing costs, net 53,128 - Total intangible assets, net 77,397 37,821 Total assets $ 6,968,551 $ 1,766,508 LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Current portion of long-term debt obligations $ 337,533 $ 218,939 Lines of credit - bank 224,378 159,462 Short-term notes payable 500,000 153,000 Book overdraft payable 168,087 215,390 Accounts payable 662,409 170,995 Accrued expenses 17,298 17,571 Accrued payroll and payroll taxes 166,145 52,889 Due to officer/stockholder 22,851 - Customer deposits 150,000 2,328 Total current liabilities 2,248,701 990,574 Long-term debt obligations, net of current portion 4,141,473 151,727 Non-controlling interest in variable interest entities 100,367 75,671 Stockholder's equity: Common stock - $.01 par value; 9,000 shares authorized, 100 shares issued and outstanding 1 1 Additional paid-in capital 215,269 215,269 Retained earnings 262,740 333,266 Total stockholder's equity 478,010 548,536 Total liabilities and stockholder's equity $ 6,968,551 $ 1,766,508 The accompanying notes are an integral part of these consolidated financial statements. 3 ADVANCED FIBERGLASS TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF INCOME For the Years Ended December 31, 2007 and 2006 2007 2006 Revenue $ 6,541,256 $ 4,663,305 Cost of goods sold 5,215,245 3,711,715 Gross profit 1,326,011 951,590 Selling, general and administrative expenses 1,085,521 587,483 Gain on sale of land and building - variable interest entity (100,220 ) - Income from operations 340,710 364,107 Other income (expense): Interest expense (132,274 ) (53,153 ) Interest income 2,783 - Total other income (expense) (129,491 ) (53,153 ) Income before non-controlling interest in variable interest entities 211,219 310,954 Non-controlling interest in variable interest entities (168,195 ) (9,288 ) Net income $ 43,024 $ 301,666 Net income per common share $ 430 $ 3,017 Weighted average shares outstanding: Basic and diluted 100 100 The accompanying notes are an integral part of these consolidated financial statements. 4 ADVANCED FIBERGLASS TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDER’S EQUITY For the Years Ended December 31, 2007 and 2006 Total Common Stock Additional Retained Stockholder's Shares Amount Paid-in Capital Earnings Equity Balance at December 31, 2005 100 $ 1 $ 215,269 $ 95,762 $ 311,032 Net income 301,666 301,666 Stockholder's distributions (64,162 ) (64,162 ) Balance at December 31, 2006 100 1 215,269 333,266 548,536 Net income 43,024 43,024 Stockholder's distributions (113,550 ) (113,550 ) Balance at December 31, 2007 100 $ 1 $ 215,269 $ 262,740 $ 478,010 The accompanying notes are an integral part of these consolidated financial statements. 5 ADVANCED FIBERGLASS TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2007 and 2006 2007 2006 Cash flows from operating activities: Net income $ 43,024 $ 301,666 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Non-controlling interest in variable interest entities 168,195 9,288 Depreciation and amortization 150,065 96,302 (Gain) loss on disposal of property and equipment (88,046 ) 392 Amortization of debt discount for imputed interest 12,945 5,039 Changes in operating assets and liabilities: Accounts receivable, net (387,485 ) (531,509 ) Inventories, net (524,347 ) (175,973 ) Other current assets (12,747 ) (10,485 ) Accounts payable 491,414 160,762 Accrued expenses (273 ) 15,591 Accrued payroll and payroll taxes 113,256 31,086 Customer deposits 147,672 2,328 Net cash provided by (used in) operating activities 113,673 (95,513 ) Cash flows from investing activities: Purchase of property and equipment (190,948 ) (156,200 ) Proceeds from sale of property and equipment 372,670 - Net cash provided by (used in) investing activities 181,722 (156,200 ) Cash flows from financing activities: Increase (decrease) in bank overdraft payable (47,303 ) 83,968 Net borrowings from lines of credit -bank 64,916 155,462 Financing costs for long-term debt (10,010 ) - Distributions to stockholder - AFT (113,550 ) (64,162 ) Borrowings from officer/stockholder 22,851 - Net borrowings from short-term notes 347,000 153,000 Payments on long-term debt (399,260 ) (45,479 ) Capital distributions by variable interest entities (143,499 ) (44,701 ) Net cash provided by (used in) financing activities (278,855 ) 238,088 Net increase (decrease) in cash and cash equivalents 16,540 (13,625 ) Cash and cash equivalents: Beginning of year 14,199 27,824 End of year $ 30,739 $ 14,199 The accompanying notes are an integral part of these consolidated financial statements. 6 ADVANCED FIBERGLASS TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2007 and 2006 1.BUSINESS OVERVIEW Nature of Business Advanced Fiberglass Technologies, Inc., (AFT, the Company) based in Wisconsin Rapids, Wisconsin, is a manufacturer, installer and marketer of fiberglass products which are sold throughout the United States, but primarily in the Midwest.The Company has a service division that provides installation and repair of various piping projects primarily in Wisconsin.The Company serves the paper, oil, agricultural, ethanol and power industries. The Company commenced operations in 1995 as M&W Fiberglass, LLC.Effective January 1, 2005, all operating assets and liabilities were transferred into a newly created S-Corporation known as Advanced Fiberglass Technologies, Inc. which continues to be the corporate structure under which the Company operates today.M&W Fiberglass, LLC retained ownership of the manufacturing facility and land which is leased to Advanced Fiberglass Technologies, Inc. Variable Interest Entities The Company is considered the primary beneficiary in the following entities: M&W Fiberglass, LLC (M&W) is a lessor of real estate to AFT and is wholly owned by the stockholder of AFT.M&W had leased real estate at 16th Street South, Wisconsin Rapids, Wisconsin to the Company, prior to February, 2007, at $48,000 annually (22,420 square foot manufacturing facility and office space).This property was sold in February 2007 by M&W to the City of Wisconsin Rapids for a sales price of $372,670 with a resulting gain of $100,220.As of August 2007, M&W began leasing a newly constructed manufacturing and office facility (70,300 square feet) at Commerce Drive, Wisconsin Rapids, Wisconsin to the Company at $30,000 per month from August 1, 2007 to December 31, 2007 and $35,000 per month starting January 1, 2008 plus an annual adjustment for the cost of living increase thereafter.M&W obtained industrial revenue bond and note financing for the new facility through a co-borrower arrangement with AFT.Under the terms of the lease, the Company is responsible for paying all property taxes, repairs and insurance. Fiberglass Piping & Fitting Company (FPF) is a wholesale distributor of fiberglass piping and is wholly owned by the stockholder of AFT.FPF started operations as a newly formed LLC on September 16, 2006 and had limited operations during 2006 and 2007.All FPF financing is secured by the unlimited guarantee of the Company. 7 ADVANCED FIBERGLASS TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2007 and 2006 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The Company consolidates its financial results in accordance with Financial Accounting Standards Board, or FASB, Interpretation No. 46R, Consolidation of Variable Interest Entities, or FIN 46R, which requires a company to consolidate entities determined to be variable interest entities (VIEs), for which the Company is deemed to be the VIE’s primary beneficiary. The Company has determined that M&W Fiberglass, LLC (M&W) and Fiberglass Piping & Fitting Company (FPF) are VIEs and that AFT is the primary beneficiary of such VIEs, as defined by FIN 46R. M&W owns the manufacturing facility which is leased to the Company and FPF is a wholesale distributor of fiberglass pipe fittings to the Company and other third-party companies.The sole stockholder of AFT is the 100% owner of these companies which results in AFT holding a significant influence over their continuing operations. Although AFT holds no legal ownership in the VIEs, as a result of AFT guaranteeing the debt of M&W and FPF, this would suggest the VIEs cannot support and finance their operations on their own, and AFT would likely absorb any expected future losses.As such, the Company has concluded that AFT is required to consolidate the VIEs. As of December 31, 2007, AFT has funded no losses of the VIEs. As of and for the years ended December 31, 2007 and 2006, the financial statements and footnotes of AFT have been presented on a consolidated basis to include its variable interests in M&W and FPF.All significant intercompany accounts and transactions have been eliminated in consolidation. The effect of the VIEs’ consolidation on the Company's consolidated balance sheet at December 31, 2007, was an increase in the Company's assets and liabilities of $3,680,009 and $3,535,294, respectively. At December 31, 2006, as a result of consolidating the VIEs, the Company's assets and liabilities increased by $416,370 and $299,521, respectively. The liabilities of the VIEs consolidated by the Company do not represent additional claims on the Company's general assets; rather they represent claims against the specific assets of the VIEs. As stated above though, the Company has guaranteed certain debts of the VIEs.Likewise, the assets of the VIEs consolidated by the Company do not represent additional assets available to satisfy claims against the Company's general assets. For the year ended December 31, 2007, the revenue of the VIEs represented $168,836 or 2.6% of the consolidated revenue of the Company. For the year ended December 31, 2006, the revenue of the VIEs represented only $12,798 of the consolidated revenue of the Company. Through consolidation, the Company recognizes all net losses of the VIEs in excess of the equity in those VIEs which currently is none. The Company recognizes net earnings of the VIEs only to the extent it is recovering losses previously recognized with respect to the VIEs. Earnings of the VIEs in excess of the Company's previously recognized losses with respect to that VIE are eliminated from the Company's earnings and are attributed to the respective equity owner of the VIEs by recording such earnings as non-controlling interest in variable interest entities on the Company's consolidated financial statements. During the year ended December 31, 2007 and 2006, the VIEs experienced net income of $168,195 and $9,288, respectively, which accordingly, resulted in a non-controlling interest expense. 8 ADVANCED FIBERGLASS TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2007 and 2006 Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements.Estimates also effect the reported amounts of revenues and expenses during the reporting period.Accordingly, actual results could differ from those estimates. Concentrations of Risk Cash Deposits The Company maintains it cash in high-quality financial institutions.The balances, at times, may exceed the $100,000 federally insured limits. Credit Risk and Major Customers Financial instruments that may subject the Company to significant concentrations of credit risk consist primarily of trade receivables.The Company grants credit to its customers throughout the United States in the normal course of business.Customer creditworthiness is routinely monitored and collateral is not required.The following is a schedule of significant sales to customers for the years ended December 31, 2007 and 2006 and significant customer accounts receivable balances at December 31, 2007 and 2006: Percentage of Total Sales Percentage of Trade Accounts Receivable Customer 2007 2006 2007 2006 1 47.30% 32.30% 46.60% 34.40% 2 12.2 13.8 4.1 4.1 3 11.6 13.7 2.9 11.7 71.10% 59.80% 53.60% 50.20% Labor Force A significant part of the company’s production labor force is covered by two collective bargaining agreements which expire in May 2009. Cash and Cash Equivalents For purposes of balance sheet presentation, the Company considers all unrestricted demand deposits, money market funds, savings funds and investments purchased with an original maturity of three months or less to be cash and cash equivalents. 9 ADVANCED FIBERGLASS TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2007 and 2006 Trade Accounts Receivable Trade accounts receivable are recorded at the invoiced amount.The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable.The Company determines the allowance based on historical write-off experience by the Company.The Company reviews its allowance for doubtful accounts monthly. Individual accounts with past due balances over 90 days are specifically reviewed for collectibility.All other balances are reviewed on a pooled basis.Account balances are charged off against accounts receivable, as bad debt, after all means of collection have been exhausted and the potential for recovery is considered remote.Finance charges are accrued monthly, but not recognized on past due trade receivables until management determines that such charges will be collected. Inventories Inventories are stated at the lower of cost or market, with cost determined on the first-in, first-out (FIFO) basis.Allowances are recorded for estimated excess and obsolete inventories based primarily on forecasts of product demand and estimated production requirements. Property and Equipment Property and equipment are stated at cost.Depreciation is provided on the straight-line method over the estimated useful lives of the respective assets.Maintenance and repairs are charged to expense as incurred; major renewals and betterments are capitalized.As items are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is included in operating income. The estimated useful lives for computing depreciation are as follows: Years Building 40 Building and land improvements 15 Computer equipment 3 to 5 Manufacturing equipment 5 to 10 Furniture and office equipment 5 to 10 Vehicles and trailers 5 Intangible Assets Intangible assets are stated at cost.They comprise a non-compete agreement and customer list acquired through an asset purchase acquisition in 2005. Also, included is deferred financing costs incurred with the bond financing for the construction of the new M&W manufacturing facility in 2007.The non-compete agreement is being amortized on the straight-line method over its 3-year life.The customer list is being amortized 33% per year based on a discounted cash flow analysis.The financing costs are being amortized over the life of the related bonds ranging from 7 to 20 years, and is being charged to interest expense. 10 ADVANCED FIBERGLASS TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2007 and 2006 Impairment of Long-Lived Assets The recoverability of intangible assets and other long-lived assets is assessed periodically or whenever adverse events or changes in circumstances or business climate indicate that the expected cash flows previously anticipated warrant a reassessment.When such reassessments indicate the potential of impairment, all business factors are considered and, if the carrying value of such intangible assets and other long-lived assets are not likely to be recovered from future undiscounted operating cash flows, they will be written down for financial reporting purposes to their fair values.There were no impairment charges for the years ended December 31, 2007 and Revenue Recognition The Company derives revenue primarily from the sale of the Company’s manufactured products (tanks, piping, & ductwork), installation of those tanks on occasion and service/repair.In accordance with SEC Staff Accounting Bulletin No. 104, “Revenue Recognition” (“SAB 104”), revenue is recognized when persuasive evidence of an arrangement exists, the price is fixed and determinable, transfer of title has occurred, services have been rendered or delivery has occurred per contract terms and collection of the related receivable is reasonably assured. At times, customer deposits and other receipts are received and are deferred and recognized when earned.Shipping and handling costs are classified as a cost of goods sold component. Most of the Company’s products are sold without installation services included.Revenue for product only sales is generally recognized at the time of shipment and if all other contractual obligations have been satisfied.When the Company provides a combination of products and installation services, the arrangement is evaluated under Emerging Issues Task Force Issue (“EITF”) No. 00-21 “Revenue Arrangements with Multiple Deliverables.”Most installation work is generally done in a short period of time (less than 30 days) and the corresponding revenue is recorded upon the completion of the installation and all contractual obligations have been met. For any service/repair, most work is performed on a time and material basis and revenue is recognized upon performance. AFT generally provides a standard one year warranty for product and service sales.
